NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                       Argued June 9, 2010
                                       Decided July 6, 2010

                                               Before

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge



No. 09‐3823

UNITED STATES OF AMERICA,                               Appeal from the United States District
                  Plaintiff‐Appellee,                   Court for the Eastern District
                                                        of Wisconsin.
       v.
                                                        No. 08‐CR‐91
DAVID WILSON,
                       Defendant‐Appellant.             Rudolph T. Randa, Judge.




                                             O R D E R

       David Wilson pleaded guilty to conspiring to distribute cocaine. See 21 U.S.C. §§ 846,
841(a)(1). At sentencing Wilson conceded that he was a career offender, and the district court
calculated  his  advisory  guidelines  range  as  262  to  327  months.  Because  of  his  substantial
assistance, the government asked the court to sentence Wilson to 215 months, 15% below the
low end of this range. The district court decided to be more generous and sentenced Wilson to
No. 09‐3823                                                                                       Page 2



200 months, but Wilson argues here that reversible error occurred nonetheless. In his view, the
sentence must be set aside both because the court strayed too far beyond the record during the
hearing  and  because  it  failed  to  give  sufficient  consideration  to  his  bid  for  an  even  lower
sentence. While we are troubled by some of the remarks that the court made, we are convinced
by the record as a whole that they did not affect the sentence, and we therefore affirm.

       From  at  least  2005  through  2008,  Wilson  conspired  with  several  others,  including
members of a local Vice Lords affiliate, to distribute crack, powder cocaine, and marijuana in
Milwaukee, Wisconsin. After a warrant was issued for his arrest, Wilson turned himself in and
began cooperating with investigators. Later, Wilson pleaded guilty and stipulated that the
provable drug quantity equaled at least 50 grams of crack or 5 kilograms of powder cocaine,
either of which was enough to trigger a statutory penalty of 10 years to life. See 21 U.S.C.
§ 841(b)(1)(A)(ii), (A)(iii). Wilson had been convicted twice before for felony drug offenses, but
the government did not file an enhancement information that would have made a life sentence
mandatory. See 21 U.S.C. §§ 841(b)(1)(A), 851. Nonetheless, his prior drug convictions qualified
him  as  a  career  offender,  see  U.S.S.G.  §  4B1.1.  After  receiving  credit  for  acceptance  of
responsibility,  see  id.  §  3E1.1,  Wilson  had  a  final  advisory  guidelines  range  of  262  to  327
months.

        At sentencing the government proposed a reduction to 215 months to reward Wilson’s
substantial assistance. Wilson thought that a steeper discount was appropriate and urged the
district court to go all the way down to the 120‐month statutory minimum. Relying on United
States v. Knox, 573 F.3d 441 (7th Cir. 2009), Wilson argued that a nonguidelines sentence was
appropriate in any event because Congress had not directed the Sentencing Commission to
include  §  846  conspiracies  within  the  class  of  crimes  encompassed  by  the  career‐offender
guideline, as it had done for other drug offenses. Wilson also highlighted several aspects of his
character and criminal history that he contended warranted a prison term significantly below
the guidelines range. For example, Wilson pointed out that the convictions that triggered his
career‐offender designation involved small amounts of drugs (2.4 grams of crack and 94 grams
of powder) and occurred seven and 14 years before the start of the conspiracy in this case. He
asserted that he posed a lower risk of recidivism because he was already 41 years old, and
studies  show  that  recidivism  rates  decline  with  the  increasing  age  of  the  offender.  Wilson
added several other points: his IQ of 78 places him in the borderline mentally retarded range;
he  has  suffered  from  drug  addiction  for  most  of  his  adolescent  and  adult  life;  and  he
experienced a tumultuous childhood, including the death of his father, when he was young.

       The district court settled on a term of 200 months. It gave a “modest” amount of weight
to Wilson’s argument that he should get less time because of the age of the prior convictions
No. 09‐3823                                                                                     Page 3



that triggered his career‐offender status. But that was all. The court noted that Wilson had been
convicted  in  state  court  of  robbing  a  bank,  had  been  put  on  probation,  and  had  quickly
acquired  another  conviction  for  burglary.  Indeed,  the  court  observed,  Wilson  had  never
successfully  completed  a  term  of  probation  or  parole,  and  while  on  supervision  he  had
committed other crimes that resulted in revocations but no further prosecution.  His criminal
history  included  35  traffic  violations.  The  district  court  rejected  the  notion  that  Wilson’s
borderline IQ warranted a shorter prison term and noted that a low IQ had not prevented him
from  driving,  fathering  children,  working  on  his  high  school  equivalency  diploma,  or
presenting himself well in court. In his previous interactions with the criminal justice system,
the district court continued, Wilson’s low IQ apparently encouraged leniency from sentencing
judges.  Rather  than  take  advantage  of  this  indulgence,  however,    Wilson  had  rejected
opportunities to work and continued to flout the law. As we discuss in more detail below, the
district  judge  also  spent  some  time  discoursing  on  the  local,  national,  and  international
implications of the drug trade, including how the once‐stable Milwaukee neighborhood where
the judge himself grew up was now at the center of the drug trafficking in this case. 

        On  appeal,  Wilson  contends  that  the  district  court’s  sentencing  decision  was
procedurally  and  substantively  unreasonable.  He  concedes  that  his  guidelines  range  was
properly  calculated,  but  he  argues  that  the  district  court  erred  by  treating  the  range  as
presumptively reasonable and by ignoring his argument that a career offender convicted only
of conspiracy need not be sentenced at or near the statutory maximum. He also urges that the
district court procedurally erred by failing to apply the sentencing factors listed in 18 U.S.C. §
3553(a). Finally, he asks us to find that his 200‐month sentence is substantively unreasonable.

        We begin our review of a sentence by ensuring that the sentencing judge committed no
serious procedural error “such as failing to calculate (or improperly calculating) the Guidelines
range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting
a  sentence  based  on  clearly  erroneous  facts,  or  failing  to  adequately  explain  the  chosen
sentence—including an explanation for any deviation from the Guidelines range.” Gall v. United
States, 552 U.S. 38, 51 (2007); see United States v. Jackson, 547 F.3d 786, 792 (7th Cir. 2008), cert.
denied, 129 S. Ct. 1538 (2009). In its consideration of the statutory factors, a district court may
not pass over in silence arguments that “are not so weak as to not merit discussion.” United
States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). The court need not, however, dwell on
a routine argument that is not developed. See   United States v. Pulley, 601 F.3d 660, 667 (7th Cir.
2010); United States v. Young, 590 F.3d 467, 474 (7th Cir. 2009).

      The  district  court’s  consideration  of  the  statutory  sentencing  factors  touched  all  the
important  points.  The  court  acknowledged  Wilson’s  personal  characteristics,  see  18  U.S.C.
No. 09‐3823                                                                                        Page 4



§ 3553(a)(1), recognizing his borderline mental retardation. It was simply not persuaded that
his low IQ was a reason for less incarceration. The court noted that the “system” had “done its
duty” by demonstrating leniency in the past, but Wilson had responded by committing more
crimes instead of seizing the chance to turn his life around. As the court put it, “You can’t
expect the citizens to do much more when someone doesn’t do it themselves.  And everybody
is responsible for their own behavior regardless if they’re a 78 IQ.” The court summed up
Wilson’s argument somewhat insensitively: “[G]ive him a break, Judge, because he’s not hitting
on all cylinders.”

        The district court also addressed the nature and circumstances of the offense, along with
the  need  to  protect  the  public  from  further  crimes.  See  18  U.S.C.  §  3553(a)(1),  (2).  It  was
particularly concerned with the way that Wilson’s crimes and others like them had affected the
community. Indeed, its commentary on the state, national, and international drug trade spans
several pages in the sentencing transcript. The court noted that President Obama has visited
only  one  country  twice,  and  that  country  is  Mexico;  it  speculated  that  the  reason  for  this
attention is the fact that 80 percent of the cocaine that enters the United States comes through
Mexico.  The  court  bemoaned  the  chaos  in  El  Paso,  Texas;  it  mentioned  Colombia  and  its
problems  with  the  revolutionary  FARC  group;  and,  returning  to  the  topic  of  Mexico,  it
expressed the opinion that Mexico is in danger of becoming a “narco‐state.” In addition to these
more  global  thoughts,  the  court  personalized  Wilson’s  crime.  After  observing  that  drug
trafficking ravages communities and inspires other crimes as addicts seek money for drugs, the
court  commented  on  the  location  of  Wilson’s  criminal  activity:  “This  area  is  particularly
poignant  to  the  Court  because  that’s  the  neighborhood  I  grew  up  in.”  The  court  then  tied
together  its  concerns  by  pointing  out  that  drug  trafficking  has  an  impact  far  outside  any
particular  neighborhood:  “And  every  time  you  deal  drugs  on  First  and  Keefe  or  43rd  and
Fiebrantz  or  12th  and  National  .  .  .  that  has  created  an  atmosphere  in  Juarez,  Mexico,  for
instance, right across the border from El Paso.”  

        This digression is troublesome in at least two ways: first, because it ranges so far from
any evidence that was properly in the sentencing record, and second, for the way in which it
can be understood as a personal grudge that the judge bore against Wilson for dealing drugs
in his old neighborhood. But it would be a mistake to take that one passage in isolation. Taken
as  a  whole,  the  sentencing  transcript  demonstrates  that  the  court  based  its  sentence  on
considerations  authorized  by  the  law,  including  the  nature  of  Wilson’s  previous  criminal
activity  and  the  need  for  the  sentence  to  promote  respect  for  the  law.  See  18  U.S.C.
§ 3553(a)(2)(A). Apart from Wilson’s drug trafficking convictions, his criminal history includes
convictions for bank robbery, burglary, drug possession, theft, and 35 traffic violations. When
reviewing this criminal history, the court agreed with Wilson that he deserved a modest break
No. 09‐3823                                                                                     Page 5



because the convictions that triggering his career‐offender designation were old: “[G]iven your
employment record and given the fact that there are arrests in between with possession of
controlled substance and no prosecution, it indicates to the Court that this type of activity was
still going on.”

        At the time he filed his brief, Wilson’s best argument was that the court erred by not
addressing his argument based on Knox. Wilson conceded at sentencing that he was a career
offender, and he does not challenge that designation here. His argument is that even though
Congress  directed  the  Sentencing  Commission  to  write  the  guidelines  so  that  certain  drug
crimes would yield an imprisonment range at or near the statutory maximum, see 28 U.S.C. §
994(h), conspiracy under § 846 was not among the offenses that the Commission had no choice
but to include in the career‐offender guideline. It does not help him now, however, for several
reasons.  First,  Knox  arose  from  the  different  treatment  of  crack  and  powder  cocaine  in  the
guidelines, but that distinction was never relevant to Wilson because he conceded that the
government  could  prove  his  involvement  in  amounts  of  either  crack  or  powder  that
independently would trigger the possibility of a life sentence. Second, the precise holding of
Knox is no longer significant in this circuit. In Knox this court recognized that because Congress
did not require the Sentencing Commission to write guidelines advising a sentence at or near
the statutory maximum for drug conspiracy offenses, a district court may disagree on policy
grounds with the career offender guideline for that class of defendants, 573 F.3d at 449‐50, even
though we thought that was not the case for the underlying drug crimes, see United States v.
Welton, 583 F.3d 494, 499 (7th Cir. 2009), vacated, 130 S.Ct. 2061 (2010). 

         Earlier this year, however, we overruled Welton and adopted the unanimous view of
other circuits that all sentencing guidelines can be rejected on policy grounds, even those like
§ 4B1.1 that are driven by congressional action. United States v. Corner, 598 F.3d 411, 415 (7th
Cir. 2010) (en banc). That Congress required the Sentencing Commission to craft a guidelines
for certain career offenders does not make the resulting guideline mandatory: “Because § 4B1.1
is just a Guideline, judges are as free to disagree with it as they are with § 2D1.1(c) (which sets
the crack/powder ratio).  No judge is required to sentence at variance with a Guideline, but
every judge is at liberty to do so.”  Id. at 416.  

        Although the district court did not explicitly refer to Wilson’s argument based on Knox,
nothing in the record supports the idea that the district court believed the guideline range was
mandatory. In fact, the very opinion that Wilson accuses the judge of ignoring was obviously
known to the judge because Wilson brought the case to the court’s attention.  Moreover, the
district court’s willingness to sentence Wilson below the guidelines range provides conclusive
evidence that the court recognized it possessed the discretion to sentence outside the career‐
No. 09‐3823                                                                                   Page 6



offender range.

         Wilson’s argument that his sentence is substantively unreasonable fares no better.  A
sentence within a properly calculated guidelines range is presumed reasonable, Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Cano‐Rodriguez, 552 F.3d 637, 639 (7th Cir. 2009),
and thus a below‐guidelines sentence is also presumed reasonable,  United States v. Jackson, 598
F.3d 340, 345 (7th Cir. 2010); United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008). Although
Wilson  continues  to  urge  that  even  200  months  is  unreasonable,  his  only  support  for  this
contention comes from cases where this court upheld a below‐range sentence over a challenge
from the government.  That a significantly below‐range sentence might be reasonable in a
particular case does not compel the conclusion that a higher sentence in a different case—or
even the same case—would be unreasonable.  Reasonableness of a sentence contemplates a
range, not a point, United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009), and Wilson presents
no evidence that his imprisonment term was outside the permissible range of choices.

       After reviewing the record as a whole, we find no reversible error in the district court’s
sentencing decision. We therefore AFFIRM its judgment.